Douglas, J.
Appellant presents a number of issues for our consideration. (See Appendix, infra.) We have considered appellant’s propositions of law and have reviewed the death sentence for appropriateness and proportionality. Upon review, and for the reasons which follow, we uphold appellant’s convictions and affirm the sentence of death.
I
R.C. 2929.05 requires this court to review capital cases in a certain manner but does not require this court to address and discuss, in opinion form, each and every proposition of law raised by the parties. See State v. Poindexter (1988), 36 Ohio St.3d 1, 3, 520 N.E.2d 568, 570.
In the case at bar, appellant’s arguments present a number of issues which have previously been addressed by this court, and which have been resolved in a manner unfavorable to appellant. We adhere to our positions on these issues. Furthermore, many of appellant’s arguments have been waived. Upon reviewing each of appellant’s propositions of law, we fail to find any errors that compromise the integrity and reliability of the trial court’s findings. We discuss, in detail, those issues which have received, in the past, only limited or no consideration by this court.
II
On January 8, 1988, appellant was arraigned on the aggravated murder charges. Appellant’s appointed attorney was not present at the arraignment. Appellant entered a plea of not guilty and bond was set at $200,000.
In his twentieth proposition of law, appellant claims that it was “per se ” constitutional error to arraign him on capital charges in the absence of his appointed counsel. Appellant relies primarily on Hamilton v. Alabama (1961), 368 U.S. 52, 82 S.Ct. 157, 7 L.Ed.2d 114. We find that appellant’s reliance on Hamilton is misplaced.
*182Hamilton stands for the proposition that prejudice can be presumed from the absence of counsel at an arraignment on capital charges. However, the decision in Hamilton was based upon the crucial nature of arraignment under Alabama law. In Dean v. Maxwell (1963), 174 Ohio St. 193, 22 0.0.2d 144, 187 N.E.2d 884, this court explained the difference between Alabama law and Ohio law and rejected a contention similar to the one set forth by appellant herein. Based upon our holding in Dean, appellant must demonstrate that he was prejudiced by the absence of counsel at the arraignment.
In an attempt to show prejudice, appellant claims that the requirements of former Crim.R. 10(A) and (C)1 were not properly followed at his arraignment. Upon review of the record, we find that appellant suffered no prejudice in this regard. At his arraignment, appellant pled not guilty, made no incriminating statements, and lost no crucial rights. Accordingly, we reject appellant’s twentieth proposition of law.
Ill
In his second proposition of law, appellant contends that there is insufficient evidence to sustain his convictions. Similarly, in his tenth and eleventh propositions of law, appellant claims that his convictions were contrary to the manifest weight of the evidence. Appellant’s contentions are not well-taken.
In the case at bar, Hatch saw appellant shoot Bunner. Following the shooting, Birmingham observed appellant striking Bunner with his fists as Bunner lay dying from bullet wounds. Appellant was forcibly removed from the apartment. Next, a man was seen driving in the vicinity of the murder *183scene in a highly suspicious manner. The driver attempted to elude the police but his attempt was unsuccessful. Police officers identified appellant as the driver of the vehicle. The evidence shows that appellant was the only occupant in the vehicle. Police found the murder weapon along the chase route. The weapon was later identified as belonging to appellant. At trial, the two eyewitnesses to the murder identified appellant as the murderer. Evidence exists which, if believed, indicates that appellant was not invited into the apartment. Moreover, the jury could reasonably have found that once appellant began his violent assault on Bunner, any privilege or consent that appellant may have had to enter the apartment was withdrawn. See State v. Steffen (1987), 31 Ohio St.3d 111, 31 OBR 273, 509 N.E.2d 383.
We find the evidence of appellant’s guilt to be overwhelming. We reject appellant’s second, tenth and eleventh propositions of law.
IV
The trial court sentenced appellant on both counts of aggravated murder. The court of appeals determined that the trial court erred in this regard and, thus, declared the two offenses merged.
In his sixth proposition of law, appellant maintains that he was prejudiced by the trial court’s error in sentencing him for both offenses. We disagree. Sentencing appellant for both offenses was merely a procedural error which did not affect appellant’s substantial rights. See State v. Brown (1988), 38 Ohio St.3d 305, 317-318, 528 N.E.2d 523, 538-539. In our judgment, the error was sufficiently corrected by the court of appeals. Accordingly, appellant’s sixth proposition of law is not well-taken.
V
In his fifteenth proposition of law, appellant contends that his conviction and sentence for aggravated murder must be reversed due to alleged errors by the trial court in instructing the jury during the guilt and penalty stages of appellant’s trial. However, appellant failed to timely object to the instructions and/or failed to raise the alleged error in the court of appeals with the exception of the so-called “Allen ” charge given by the trial court during the jury’s deliberations in the penalty phase.2 Thus, our discretionary review of *184these issues must proceed, if at all, under the plain error analysis of Crim.R. 52(B). See State v. Moreland (1990), 50 Ohio St.3d 58, 62-63, 552 N.E.2d 894, 899-900. Therefore, we will not reverse appellant’s conviction unless we determine that the outcome of the trial would clearly have been otherwise had the error not occurred. Id.
Appellant contends that the trial court erred by failing to instruct the jury that appellant must be found to be the principal offender of the aggravated murder offense in order for appellant to be found guilty of the R.C. 2929.-04(A)(7) death penalty specification. Additionally, appellant argues that because the verdict forms do not indicate that the jury found appellant to be the principal offender, the state failed to prove an essential element of its case,
We find no reversible error. The evidence in this case does not reasonably suggest that Bunner’s murder was committed by more than one offender. Thus, appellant was either the principal offender, or he committed no offense at all. We conclude that, under these circumstances, any error in failing to instruct the jury on the principal offender issue was not outcome determinative.
Appellant also contends that the trial court committed prejudicial error during the penalty phase by failing to instruct the jury on residual or “lingering” doubt. The issue of residual doubt was addressed in the majority opinion, and the concurring and dissenting opinion, in State v. Watson (1991), 61 Ohio St.3d 1, 17-18, 18-21, 572 N.E.2d 97, 111, 111-113. In the case at bar, no further comment on this issue is warranted as there is no residual doubt of appellant’s guilt.
As to the remaining issues presented in appellant’s fifteenth proposition of law, we find no errors arising to the level of “plain error.” Accordingly, appellant’s fifteenth proposition of law is not persuasive.
VI
Appellant’s third proposition of law concerns a note received by the trial judge during the jury’s penalty phase deliberations. The note was signed by juror Martha Marsh and indicated that Marsh wanted to go home. Approximately fifty minutes after the note was received by the trial judge, and before the trial judge could respond to Marsh’s request, the jury reached a decision recommending that appellant be sentenced to death.
Appellant claims that the trial court erred in failing to declare a mistrial upon receiving the note from Marsh. Appellant contends that the alleged error was prejudicial since, according to appellant, Marsh violated her oath as *185a juror in order to quickly end the deliberations and, thus, her service as a juror.
The record before us does not support appellant’s claim that Marsh or any other juror acted improperly during deliberations. The jury was instructed regarding its duties and responsibilities in the penalty phase and we must assume that the jury performed its obligations as instructed. Every member of the jury was polled and each member stated that the recommendation of death was his or her individual recommendation. We are satisfied that appellant was not prejudiced by the claimed error and, therefore, we reject appellant’s third proposition of law.
VII
In his fourteenth proposition of law, appellant argues that he was deprived of the effective assistance of counsel throughout his trial. We find that appellant has failed to meet his burden of establishing ineffective assistance under the standards set forth in Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674. Accordingly, we reject appellant’s fourteenth proposition of law.
VIII
In his fifth proposition of law, appellant contends that the trial court’s sentencing opinion does not comply with R.C. 2929.03(F) in several respects. Specifically, appellant suggests that the trial court committed prejudicial error by failing to specify an aggravating circumstance, by failing to explain why the aggravating circumstance outweighed any mitigation, and by failing to consider residual doubt.
In its sentencing opinion, the trial court recited the relevant facts of the case and, in doing so, impliedly made a finding that the only aggravating circumstance at issue was proven. Further, we believe that the conclusion reached by the trial court in weighing the aggravating circumstance against any mitigation was virtually inescapable. Additionally, given our finding on the issue of residual doubt, the trial court did not err in failing to consider the issue. Accordingly, we conclude that the trial court’s sentencing opinion was sufficient and that appellant’s fifth proposition of law lacks merit.
IX
In the court of appeals, a page limitation was imposed on the length of appellant’s merit brief. Appellant was permitted to submit a brief not exceeding eighty-five pages of argument. In his twenty-second proposition of *186law, appellant claims that the court of appeals erred in imposing this limitation on the length of his brief. We disagree.
While we recognize that all alleged errors must be raised in the court of appeals to preserve the alleged errors for review, we find that a brief of eighty-five pages is more than adequate to deal with the issues in the case at bar. Before this court, appellant was permitted to submit a brief of unlimited length. Appellant’s brief is comprised of one hundred ninety-six pages of argument. At oral argument, appellant focused primarily on two issues raised in his brief. One of these two issues is discussed in appellant’s brief on page 101 under subsection (A)(3) of proposition of law fifteen. The page limitation imposed by the court of appeals may have been helpful in forcing appellant to focus on key issues. Succinctness of argument is a beneficial trait in the art of appellate advocacy. We find that appellant was not prejudiced by the page limitation in the court of appeals as the limitation was reasonable and afforded appellant ample opportunity to concisely present all his arguments before the appellate court.
X
In his seventh proposition of law, appellant claims that the court of appeals erred in referring to matters outside the record while reviewing the propriety of appellant’s death sentence. However, given the fact that appellant never presented any credible mitigation on his behalf, the aggravating circumstance in the case at bar clearly outweighs evidence presented in mitigation. Any error by the court of appeals did not prejudice appellant. Appellant’s seventh proposition of law is not well-taken.
XI
With respect to appellant’s remaining propositions of law, after careful review of the record and case law, we fail to detect any errors that would undermine our confidence in the outcome of appellant’s trial. Indeed, many of the arguments presented by appellant have been addressed and rejected by this court under similar circumstances and our positions on these issues have not changed.
XII
Having considered appellant’s propositions of law, we must independently review the death sentence for appropriateness and proportionality. Again, we find that the aggravating specification of which appellant was found guilty is clearly shown by the record before us. Appellant presents no credible *187mitigating evidence. The trial court considered, as mitigation, that the death penalty in Ohio is not currently being administered. The court of appeals apparently found no mitigating evidence and, upon a review of the record, neither do we. Therefore, we conclude that the aggravating circumstance outweighs evidence presented in mitigation beyond a reasonable doubt.
Finally, we have undertaken a comparison of the sentence in this case to those in which we have previously imposed the death penalty. We find appellant’s death sentence is neither excessive nor disproportionate. See, e.g., State v. Holloway (1988), 38 Ohio St.3d 239, 527 N.E.2d 831, and State v. Poindexter, supra.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes and Resnick, JJ., concur.
Wright, J., concurs in judgment only.
H. Brown, J., concurs in part and dissents in part.

. Crim.R. 10 provided, at the time relevant herein, in part:
“(A) Arraignment procedure. Arraignment shall be conducted in open court, and shall consist of reading the indictment, information or complaint to the defendant, or stating to him the substance of the charge, and calling on him to plead thereto. The defendant may in open court waive the reading of the indictment, information, or complaint. The defendant shall be given a copy of the indictment, information, or complaint, or shall acknowledge receipt thereof, before being called upon to plead.
<< * * *
“(C) Explanation of rights. When a defendant not represented by counsel is brought before a court and called upon to plead, the judge or magistrate shall cause him to be informed and shall determine that he understands:
“(1) He has a right to retain counsel even if he intends to plead guilty, and has a right to a reasonable continuance in the proceedings to secure counsel.
“(2) He has a right to counsel, and the right to a reasonable continuance in the proceedings to secure counsel, and, pursuant to Rule 44, the right to have counsel assigned without cost to himself if he is unable to employ counsel.
“(3) He has a right to bail, if the offense is bailable.
“(4) He need make no statement at any point in the proceeding, but any statement made can and may be used against him.”


. In appellant’s brief, under subsection (B)(6) of proposition of law fifteen, appellant does claim error regarding the giving of the “Allen ” charge. The issue raised in this subsection is also I the subject of appellant’s fourth proposition of law and such issue has been previously addressed by this court on a number of occasions. In accordance with our previous decisions on i the question, we reject appellant’s claimed error.